DETAILED ACTION
Claims 1-15 and 17-22 are pending.  Claim 16 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 and 17-22 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Shigetomi et al. U.S. Patent Publication No. 20120031892 teaches a method for controlling substrate heating based on a plurality of substrate temperature measurements, Baggett et al. U.S. Patent No. 10903097 teaches controlling inner and outer zones of a substrate, Bartlett et al. U.S. Patent Publication No. 20050267606 teaches determining models based on temperature and controlling a heater apparatus based on temperature models, of Timans U.S. Patent Publication No. 20120231558 teaches measuring a temperature-dependent film property to determine a substrate temperature; and Schaper et al. ‘Control of MMST RTP: Repeatability, Uniformity, and Integration for Flexible Manufacturing’ IEEE TRANSACTIONS ON SEMICONDUCTOR MANUFACTURING, VOL. 7, NO. 2, MAY 1994 teaches multizone temperature control of a substrate and Lee et al. ‘Control of Wafer Temperature Uniformity in Rapid Thermal Processing Using an Optimal Iterative Learning Control Technique’ Ind. Eng. Chem. Res. 2001, 40, 1661-1672 teaches multizone temperature control of a substrate using a learning technique, none of these references taken either alone or in combination with the prior art of record discloses the substrate processing method recited in independent claims 1, 8 and 17 or the non-transitory computer readable medium embodiment of claim 1 recited in independent claim 20.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119